5. The European Interest: succeeding in the age of globalisation (vote)
- Joint motion for a resolution:
- Before the vote on the heading above paragraph 1:
on behalf of the ALDE group. - I would like to suggest changing the heading of the first part to read: 'External Lisbon dimension'. That is to say, to change 'External policies' to 'External Lisbon dimension'.
(The oral amendment was accepted)
- Before the vote on paragraph 5:
(DE) Mr President, due to the withdrawal of an oral amendment to paragraph 5, the Group of the European People's Party (Christian Democrats) and European Democrats wishes to vote 'no', contrary to what is stated in its lists.
- Before the vote on paragraph 14:
(DE) Mr President, there are Members who have a problem with the central section, the part from 'points out that one' to 'domestic demand'. In agreement with Mr Caspary from the Group of the European People's Party (Christian Democrats) and European Democrats, I therefore suggest adding the words 'in some Member States' after 'European economy', and I hope that this will deal with the problems with the central section. I believe this could also be of assistance to the Group of the Alliance of Liberals and Democrats for Europe.
(The oral amendment was accepted)
- Before the vote on paragraph 30:
(DE) Mr President, there is no objection to postponing the text, but I would still ask that we hold a vote on it. If Parliament votes in favour of the text, the text belongs elsewhere, but it could be that it is not endorsed, which is why I am asking for a vote on the original text.
There has been no request for a split vote.
- After the final vote:
(SV) Mr President, Parliament has now voted in favour of updating and amending the Integrated Guidelines. This concerns, for example, the social dimension. So far the Commission has chosen not to pay attention to this.
I would like to hear Mr Špidla's comments on the decision which Parliament has now taken and whether he is going to push the issue of updated and amended Integrated Guidelines within the Commission.
Member of the Commission. - (CS) The decision taken by Parliament has a certain weight and the Commission must take it into account when preparing further documentation. Therefore, Parliament's vote naturally carries the appropriate weight and the issue of the Integrated Guidelines was fundamental in the debate we held with Parliament.
We interpret 'certain weight' to mean 'great weight' and recommend that the Commission adopt our assessment.